DETAILED ACTION
	This Office action is in response to the application filed December 16, 2020 and the election and amendment filed February 2, 2022 by which claims 4 and 6 were amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Figures 5-8 contain photographs that are too dark, making it difficult to clearly see the details of the structural features.

Election/Restriction
Applicant’s election without traverse of “Species I” (as stated by Applicant), i.e., Species (a) and Figures 1-3 (as set forth by the Examiner), in the reply filed on February 2, 2022 is noted. 
Applicant’s amendment to claims 4 and 6 is noted but claims 4-6 are still considered to read on the species of Figures 5-8, as set forth in the requirement, mailed October 14, 2021. In particular, the “lateral channel” in claim 4 (unnumbered in the specification), is present in species (b), i.e., Figures 5-8. 
Thus, claims 4-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
Claims 1-3 are considered to be definite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 593,521 (Fowler ‘521).
With respect to claim 1, Fowler ‘521 discloses a support stand (see title) for supporting a bicycle having a bicycle frame (unnumbered - see Figure 1) and a rear wheel (unnumbered - see left of Figure 1), the support stand (see Figure 2) comprising a base (1, extending between 3, 3); and a pair of lateral support members (2, 2) extending upwardly from the base (1) in opposed relation to each other to define a wheel receiving channel (up and down in Figure 2) therebetween, the wheel receiving channel extending along a channel axis (where the wheel is located in Figure 1); and a pair of flanges (at f1, f2 in marked up figure inserted below, i.e., one flange is one half on each side, including 7, 8) extending from respective ones of the pair of lateral support members (2, 2), the pair of flanges (f1, f2) being arranged so as to be engageable with respective opposed with respect to claim 2, wherein the pair of flanges (f1, f2) are arranged in non-parallel relation to each other (as seen by the arrows for f1, f2); and with respect to claim 3, wherein the pair of flanges (f1, f2) are integrally connected (see Figure 5), to respective ones of the pair of lateral support members (2, 2). 

    PNG
    media_image1.png
    563
    434
    media_image1.png
    Greyscale

	 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note U.S. Patent Nos. 7,694,921, 6,193,078, 5,735,410 , 4,262,899, and 2,524,955 and U.S. Patent Application Publication No. 2005/0284826 and 2002/0117459.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E. NOVOSAD whose telephone number is (571)272-6832. The examiner can normally be reached generally Monday through Thursday, 8am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov . Visit https://www.uspto.gov/patents/apply/patent-center  for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 






/Jennifer E. Novosad/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        




February 15, 2022